The opinion of the Court was delivered by
Fenner, J.
Plaintiff sues the parish of Calcasieu for an amount due him as sheriff for fees in criminal eases, maintenance of prisoners and attendance on court.
He .establishes that his' accounts have all been approved by the clerk and presiding judge of the court as provided by B. S. £ 1042, and that most, if not all, of them had been presented to the police jury of the parish and acknowledged by that body. He further satisfactorily establishes that the services charged for were actually rendered.
No serious suggestion is made that any of the charges are in excess of the rates allowed by law, except in the matter of mileage, as to which it is claimed that in serving process upon several persons, in the same case, at the same time, and in the same neighborhood, he has charged full mileage for each service. It is claimed that this is in violation of the law which only allows mileage for miles “ actually and necessarily travelled ” in making service. This position may, perhaps, be correct, though we are not called on to pass upon it here. The approvals of the accounts by the clerk and judge and their acknowledgments by. the police jury, certainly threw upon defendant the burden of showing errors or illegalities therein; and there is no evidence showing that any particular item or items are amenable to the objection above stated.
We think, under the circumstances of this case, the judge a quo did not abuse his discretion in rejecting the amended answer offered to be filed by defendant after the cause was called for trial. The case has been pending for two years and had been at issue for about a year. It was a recused case and was set for trial at a special term before a judge from a neighboring district. Its continuance would have involved great inconvenience and delay. No sufficient reason was assigned for the laches in postponing the filing of the answer; and circumstances indicated that the object was delay. Besides, nothing suggests that defend*1172ant was deprived of any means of defense which would have been afforded under the amended answer.
The plea of prescription filed in this Court has no force. The accounts sued on were accounts acknowledged and prescriptible only by ten years.
Justice has been done.
The judgment is affirmed at appellant’s cost.